FORM 10-Q SECURITIES AND EXCHANGE COMMISSION Washington D.C.20549 MARK ONE [ X ]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2011 OR []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 0-9494 ENSERVCO CORPORATION (Exact Name of registrant as Specified in its Charter) Delaware 84-0811316 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 830 Tenderfoot Hill Road, Suite 310 Colorado Springs, CO (Address of principal executive offices) (Zip Code) Issuer’s telephone number:(719) 867-9911 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that Enservco was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesX Noo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes Noo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filero Accelerated filero Non-accelerated filero (Do not check if a smaller reporting company) Smaller reporting company X Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yeso No X Indicate the number of shares outstanding of each of the Issuer's classes of common stock as of the latest practicable date. Class Outstanding at May 1, 2011 Common stock, $.005 par value 1 TABLE OF CONTENTS Page Part I – Financial Information Item 1. Financial Statements Condensed Consolidated Balance Sheets 3 Condensed Consolidated Statements of Operations 4 Condensed Consolidated Statements of Cash Flows 5 Notes to Condensed Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 18 Item 3. Quantitative and Qualitative Disclosures about Market Risk 32 Item 4. Controls and Procedures 32 Part II Item 1. Legal Proceedings 33 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 33 Item 3. Defaults Upon Senior Securities 33 Item 4. Reserved 33 Item 5. Other Information 33 Item 6. Exhibits 34 2 Part I.FINANCIAL INFORMATION Item 1.FINANCIAL STATEMENTS Condensed Consolidated Balance Sheets March 31, December 31, (Unaudited) ASSETS Current Assets Cash and cash equivalents $ $ Accounts receivable, net Prepaid expenses and other current assets Inventories Income taxes receivable - Deferred tax asset Total current assets Property and Equipment, net Non-Competition Agreements, net Goodwill Other Assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current Liabilities Accounts payable and accrued liabilities $ $ Income taxes payable - Line of credit borrowings - Current portion of long-term debt Total current liabilities Long-Term Liabilities Subordinated debt – related party Long-term debt, less current portion Deferred income taxes, net Total long-term liabilities Total liabilities Stockholders’ Equity Common and preferred stock. $.005 par value Authorized: 100,000,000 common shares and 10,000,000 preferred shares Issued: 21,882,466 common shares and -0- preferred shares Treasury Stock: 103,600 common shares Issued and outstanding: 21,778,866 common shares and -0- preferred shares at March 31, 2011 and December 31, 2010 Additional paid-in-capital Retained deficit ) ) Accumulated other comprehensive income – investment securities Total stockholders’ equity TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $ $ See notes to condensed consolidated financial statements. 3 Condensed Consolidated Statements of Operations For the Three Months Ended March 31, (Unaudited) (Unaudited) Revenues $ $ Cost of Revenue Gross Profit Operating Expenses General and administrative expenses Depreciation and amortization Total operating expenses Income from Operations Other (Expense) Income Interest expense ) ) (Loss) gain on disposals of equipment ) Unrealized derivative gain - Interest and other income Total other (expense) income ) Income Before Income Tax Expense Income Tax Expense Net Income $ $ Other Comprehensive Income Unrealized losses on investment securities, net of tax ) - Comprehensive Income $ $ Earnings per Common Share Income Per Common Share – Basic $ $ Income Per Common Share –Fully Diluted $ $ Basic weighted average number of common shares outstanding(on an equivalent basis) Add: Dilutive shares assuming exercise of options and warrants - Diluted weighted average number of common shares outstanding(on an equivalent basis) See notes to condensed consolidated financial statements. 4 Condensed Consolidated Statements of Cash Flows For the Three Months Ended March 31, (unaudited) (unaudited) OPERATING ACTIVITIES Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities Depreciation and amortization Loss (gain) on disposal of equipment ) Deferred income taxes ) Unrealized gain on derivatives - ) Stock-based compensation - Unrealized loss on available-for-sale securities - Bad debt expense - Changes in operating assets and liabilities Accounts receivable ) ) Income taxes receivable Inventories Other current assets ) ) Other non-current assets Related party payable - ) Income taxes payable - Accounts payable and accrued expenses ) ) Net cash provided (used) in operating activities ) INVESTING ACTIVITIES Purchases of property and equipment ) ) Proceeds from sales of equipment Net cash (used) provided in investing activities ) FINANCING ACTIVITIES Net line of credit borrowings ) Proceeds from issuance of long-term debt - Distributions to members - ) Repayment of long-term debt ) ) Net cash used in financing activities ) ) Net Increase in Cash and Cash Equivalents Cash and Cash Equivalents, Beginning of Period Cash and Cash Equivalents, End of Period $ $ Supplemental cash flow information consists of the following: Cash paid for interest $ $ Cash paid for taxes $
